Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 9th, 2021 has been considered. Examination will be done on the newly amended claims.
The rejections of Claims 2, 9, and 16 are moot due to the applicant’s cancellation of those claims.

Response to Arguments
Applicant's arguments filed February 9th, 2021 have been fully considered but they are not persuasive. Applicant argues that the removal of non-body objects occurs after performing organ at risk segmentation and thus fails to disclose the limitations of the newly amended Claim 1. Examiner respectfully disagrees. The paragraph that applicant relies on (Paragraph 104 of Tegzes) focuses on the removal of non-body objects through object detection. One of the steps involves the segmentation of the image after non-body objects have been identified and is not the same as organ at risk (OAR) segmentation. Therefore, the removal of non-body objects and data occurs before OAR segmentation. Additionally, Tegzes states in Paragraph 134 that the "elements, processes and/or devices illustrated in conjunction with FIGS. 1-18 may be combined, divided, re-arranged, omitted, eliminated and/or implemented in any other way". As such, the removal of non-body objects can occur before any form of segmentation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegzes et al. (US 20180315188 A1; hereafter: Tegzes).
Regarding Claim 1, Tegzes teaches: a method for generating a three dimensional (3D) bounding box of a region of interest (ROI) of a patient (Figure 20), comprising: receiving, by a device, a two dimensional (2D) maximum intensity projection (MIP) image that is an axial view of the patient (¶140: “an input image (e.g., CT, X-ray, MICT, etc.) volume can be processed slice-by-slice in a plurality of directions (e.g., axial, coronal, and sagittal)”); receiving, by the device, a 2D MIP image that is a sagittal view of the patient (¶140: “an input image (e.g., CT, X-ray, MICT, etc.) volume can be processed slice-by-slice in a plurality of directions (e.g., axial, coronal, and sagittal)”); detecting, by the device, a first 2D bounding box of the ROI of the patient using the 2D MIP image that is the axial view of the patient (¶108: “The bounding box generator 1130 receives the processed image data from the anatomy detector 110 and further processes that image data to detect boundaries of an organ of interest in the image and generate a bounding box around the organ or region of interest. For example, the bounding box generator 1130 determines organ/region boundaries in axial, coronal, and sagittal directions.”) ; detecting, by the device, a second 2D bounding box of the ROI of the patient using the 2D MIP image that is the sagittal view of the patient (¶108: “The bounding box generator 1130 receives the processed image data from the anatomy detector 110 and further processes that image data to detect boundaries of an organ of interest in the image and generate a bounding box around the organ or region of interest. For example, the bounding box generator 1130 determines organ/region boundaries in axial, coronal, and sagittal directions.”); receiving, by the device, a 3D MIP image of the patient; generating, by the device, the 3D bounding box of the ROI of the patient using the first 2D bounding box, the second 2D bounding box, and the 3D MIP image of the patient (¶109: “In certain examples, the bounding box can be generated by taking 2D slices of a 3D volume and training a binary classifier to determine a particular organ” and ¶110: “A composite or 3D image can be generated with information from the slices 1310-1330 and associated bounding boxes 1312-1332 to form composite 3D bounding boxes”); removing, by the device, data of the 3D MIP image that is not within the 3D bounding box, prior to performing organ at risk (OAR) segmentation (¶103: “The anatomy detector 1120 is to remove the irrelevant portions of an image and/or objects in the image” and ¶103: “the 2D regions are classified into body and other classes using a support vector machine (SVM). Three-dimensional (3D) post-processing is then applied to preserve the 3D continuity”); and providing, by the device, the 3D MIP image including the 3D bounding box of the ROI of the patient and from which the data has been removed to permit the OAR segmentation using the 3D MIP image including the 3D bounding box of the ROI and from which the data has been removed (¶110: “A composite or 3D image can be generated with information from the slices 1310-1330 and associated bounding boxes 1312-1332 to form composite 3D bounding boxes”; ¶103: “The anatomy detector 1120 is to remove the irrelevant portions of an image and/or objects in the image”; and ¶103: “the 2D regions are classified into body and other classes using a support vector machine (SVM). Three-dimensional (3D) post-processing is then applied to preserve the 3D continuity”).
Regarding Claim 3, Tegzes teaches: the method of Claim 1, further comprising: inputting by the device, the 2D MIP image that is the axial view of the patient (¶142: “At block 2010, the axial slices are provided as input to a deep convolutional network”), and the 2D MIP image that is the sagittal view of the patient into a region based convolutional neural network (RCNN) (¶144: “At block 2026, sagittal slices are provided as input to a deep convolutional network”); and detecting, by the device, the first 2D bounding box and the second 2D bounding box based on an output of the RCNN (¶142 and ¶144: “At block 2014, the bounding box can be exported” and ¶145: “Thus, at block 2014, bounding box information can be combined from axial, coronal and sagittal image processing to form one or more bounding boxes for export and further segmentation processing..
Regarding Claim 4, Tegzes teaches: the method of Claim 1, further comprising: identifying, by the device, a first minimum horizontal value, a first maximum horizontal value, a first minimum vertical value, and a first maximum vertical value of the first 2D bounding box of the ROI (Figure 20 and 21: These two figures combined show how coordinate values are obtained to generate the bounding box of an ROI.
Regarding Claim 5, Tegzes teaches: the method of Claim 4, further comprising: identifying, by the device, a second minimum horizontal value and a second maximum horizontal value of the second 2D bounding box of the ROI (Figure 20 and 21: These two figures combined show how coordinate values are obtained to generate the bounding box of an ROI. 
Regarding Claim 6, Tegzes teaches: the method of Claim 5, further comprising: generating, by the device, the 3D bounding box of the ROI using the first minimum horizontal value, the first maximum horizontal value, the first minimum vertical value, and the first maximum vertical value of the 2D bounding box of the ROI, and using the second minimum horizontal value and the second maximum horizontal value of the second 2D bounding box of the ROI (Figure 20: element 2000 and Figure 21 show the process of obtaining the coordinate values for the 2D bounding boxes and ¶141: “Any organ and/or other item of interest in any type of rectangular or square 3D volume can be detected using the example process 2000”).
Regarding Claim 7, Tegzes teaches: the method of Claim 1, where in the ROI is a head of the patient (¶182: “FIG. 27 shows example image 2702-2712 labelling in which portions of each image are associated with an appropriate label 2720 identifying the anatomy, organ, region, or object of interest (e.g., brain, head (and neck), chest, upper abdomen, lower abdomen, upper pelvis, center pelvis, lower pelvis, thigh, shin, foot, etc.).”.
Regarding Claim 8, 10-14, Claims 8-14 describes an apparatus that corresponds to and performs the methods recited in Claims 1-7. The rejection of Claims 1-7 is equally applied here. (See also FIG.2 for representative apparatus).
Regarding Claim 15, 17-20, Claims 15-20 describes a non-transitory computer readable medium that stores the instructions set to perform the methods recited in Claims 1-7. The rejection of Claims 1-7 is equally applied here. (See also ¶100-201).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668